Name: Fifth Council Directive 89/47/EEC of 21 December 1988 on summertime arrangements
 Type: Directive
 Subject Matter: energy policy
 Date Published: 1989-01-21

 Avis juridique important|31989L0047Fifth Council Directive 89/47/EEC of 21 December 1988 on summertime arrangements Official Journal L 017 , 21/01/1989 P. 0057 - 0058*****FIFTH COUNCIL DIRECTIVE of 21 December 1988 on summertime arrangements (89/47/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Fourth Countil Directive 88/14/EEC of 22 December 1987 on summertime arrangements (4) introduced a common date and time throughout the Community for the beginning of the summertime period for 1989 and, for the end of that period in that year, two different dates, one for Member States apart from Ireland and the United Kingdom and one for Ireland and the United Kingdom; Whereas Article 5 of the Fourth Directive provides that the Council, acting on a proposal from the Commission, shall adopt by 1 January 1989 the arrangements to apply from 1990 onwards; Whereas it is appropriate to re-examine the summertime period from time to time and for this purpose arrangements should therefore be adopted for 1990, 1991 and 1992; Whereas a common date and time for the beginning and end of the summertime period should be fixed in the whole Community area for those years; Whereas, for geographical reasons, Ireland and the United Kingdom should be afforded the possibility of fixing, during some or all of those three years, an end date for summertime different from that provided for the other Member States; Whereas, for geographical reasons, common summertime arrangements should not apply to the overseas territories of the Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purposes of this Directive the expression 'summertime period' means the period of the year during which the time is advanced by 60 minutes in relation to the time for the rest of the year. Article 2 Member States shall take the measures necessary to ensure that in each Member State the summertime period for 1990, 1991 and 1992 begins at 1 a.m. Greenwich Mean Time (GMT) on the last Sunday in March, that is to say: - in 1990: on 25 March, - in 1991: on 31 March, - in 1992: on 29 March. Article 3 1. Member States shall take the measures necessary to ensure that the summertime period for 1990, 1991 and 1992 ends at 1 a.m. Greenwich Mean Time (GMT) on the last Sunday in September, that is to say: - in 1990: on 30 September, - in 1991: on 29 September, - in 1992: on 27 September. 2. Ireland and the United Kingdom may, however, take the measures necessary to ensure that the summertime period for 1990, 1991 and 1992 ends at 1 a.m. Greenwich Mean Time (GMT) on the fourth Sunday in October, that is to say: - in 1990: on 28 October, - in 1991: on 27 October, - in 1992: on 25 October. 3. Should Ireland and the United Kingdom decide, before 1992, to bring the end of their summertime period into line with the dates provided for in paragraph 1, they shall notify the Commission, which will inform the other Member States thereof. Article 4 The Council, acting on a proposal from the Commission, shall adopt by 1 January 1992 the arrangements to apply from 1993 onwards. Article 5 This Directive shall not apply to the overseas territories of the Member States. Article 6 This Directive is addressed to the Member States. Done at Brussels, 21 December 1988. For the Council The President V. PAPANDREOU (1) OJ No C 201, 2. 8. 1988, p. 5. (2) OJ No C 290, 14. 11. 1988, p. 178, and Decision of 16 December 1988 (not yet published in the Official Journal). (3) OJ No C 337, 31. 12. 1988. (4) OJ No L 6, 9. 1. 1988, p. 38.